Citation Nr: 1007904	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
bilateral hearing loss and granted service connection for 
hemorrhoids, assigning a 10 percent rating effective December 
2005.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids do not cause persistent bleeding, 
secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hemorrhoids are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004). 

In a January 2006 letter, the RO informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  In a June 2006 letter, the RO notified the Veteran 
that that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Both letters were sent to the Veteran prior to the 
initial adjudication of his claim in December 2006.

Additionally, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for hemorrhoids.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Veteran was also afforded a VA 
examination in September 2006.  38 C.F.R. § 3.159(c)(4).  The 
examination is adequate as the examiner reviewed the 
pertinent history, examined the Veteran, and discussed 
current symptoms.  Therefore, the examination in this case is 
adequate upon which to base a decision.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by the record.  
The record satisfies 38 C.F.R. § 3.326.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating the appeal.


Increased Rating for Hemorrhoids

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

The Veteran's service-connected hemorrhoid condition has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures, warrant 
a 20 percent evaluation.  Large or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue 
evidencing frequent recurrences, warrant a 10 percent 
evaluation.  

Private medical records dated from November 2005 to February 
2006 show that the Veteran has hemorrhoids.  He was told to 
use hemorrhoid cream and take sitz baths.  He was examined by 
VA in September 2006.  He reported the continued use of 
hemorrhoid cream.  He indicated that he has some itching, 
pain, irritation, and occasional bleeding after bowel 
movements.  He denied other symptoms, including anemia.  
Physical examination revealed a small external hemorrhoid 
without any thrombosis, anal fissures, or blood.  

The Veteran subsequently indicated that he sometimes has 
blood on toilet paper with wiping and his hemorrhoids flare 
up 4 to 5 times per year.  He did not indicate that there had 
been any recent period of a flare-up so that examination 
would be warranted.  

In sum, the Veteran's hemorrhoid condition does not cause 
persistent bleeding, secondary anemia, or fissures.  The 
Veteran denied a history of anemia and the VA examiner 
reported that there was no evidence of any anal fissure.  
Although the Veteran reports that he sometimes has blood on 
toilet paper with wiping and that his hemorrhoids flare up 4 
to 5 times per year, this does not amount to the level of 
severity contemplated for persistent bleeding.  Thus, he does 
not meet the criteria for a 20 percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a).  In 
this case, the preponderance of the evidence is against a 
rating higher than 10 percent for hemorrhoids.

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity. Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided. 38 
C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoids (i.e., 
some itching, pain, irritation, and occasional bleeding after 
bowel movements) are not shown to cause any impairment that 
is not already contemplated by Diagnostic Code 7336, and the 
Board finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids is denied.  


REMAND

Service Connection for Bilateral Hearing Loss

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration. 

The Veteran was afforded a VA audiological examination in 
October 2006.  The examiner noted that the Veteran's history 
of inservice noise exposure to small arms fire, mortars, 
grenades, helicopters, aircraft engines, track vehicles, and 
tanks.  The examiner reviewed the claims file and noted that 
the pre-induction examination and the separation examination 
both indicated hearing within normal limits.  The examiner 
also stated that no examinations from the year immediately 
after the Veteran left service were located.  The examiner 
stated that "given the normal separation examination and 
lack of any frequency specific testing from the year after 
service indicating hearing loss by that time, it can be 
stated that the Veteran's current hearing loss is less likely 
as not due to noise exposure in the military."

However, the Board notes that post-service the Veteran 
underwent private audiometric testing in September 1969.  As 
the VA examiner stated that no examinations from the year 
immediately after the Veteran left service were located,  it 
does not appear that he reviewed this report.  He also based 
his negative opinion, in part, on the lack of any frequency 
specific testing from the year after service.  Therefore, an 
addendum to the October 2006 VA examination report is 
required.  

Additionally, the September 1969 test was shown in graphical 
format which the Board cannot interpret.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  The examiner should be asked to 
interpret the data that was reported in September 1969 in 
graph form and report it in a numerical format.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the same 
examiner who conducted the October 2006 
audiology examination to provide an 
additional report.  If the October 2006 
examiner is not available, then a 
different examiner should be asked to 
review the claims folder and provide an 
addendum.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report, and the 
examination report must indicate that such 
a review was conducted.

The report must address the following 
matters:

(a) Interpret the data from the September 
1969 private audiogram graph and report it 
in a numerical format.  Identify, with 
respect to each ear, the puretone values 
for 500 Hertz (Hz), 1000 Hz, 2000 Hz, 3000 
Hz, and 4000 Hz as numerical values.

(b) Provide an opinion as to whether it is 
at least as likely as not (50% probability 
or greater) that the Veteran's current 
hearing loss had its onset during active 
service, was manifest in the one year 
period immediately following his 
separation from service, or is related to 
any in-service disease, event, or injury, 
including noise exposure.  In providing 
this opinion, please discuss the 
significance of the September 1969 
audiogram which was conducted one month 
after the Veteran was separated from 
service. 

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


